IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-297-CR


CLEM McKNIGHT,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-93-27, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of forgery.  Tex. Penal Code Ann. § 32.21 (West
1989 & Supp. 1994).  The district court assessed punishment, enhanced by two previous felony
convictions, at imprisonment for sixty years.
	In his only point of error, appellant contends the district court erred by admitting
evidence of extraneous forgeries at the punishment stage.  The testimony was admitted without
objection and the error, if any, was not preserved for review.  Tex. R. App. P. 52(a).  The point
of error is overruled.
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Affirmed
Filed:   August 31, 1994
Do Not Publish